Citation Nr: 0720380	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for right carpal 
tunnel syndrome, evaluated as 10 percent disabling.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for 
abdominal muscle strain, claimed as a hernia.

5.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for 
tinea capitis.

6.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for left 
carpal tunnel syndrome.

7.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for left 
patellar femoral syndrome.

8.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for 
chronic sinusitis and allergic rhinitis.

9.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for a 
low back disability.

10.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.

11.  Entitlement to a compensable evaluation for 
onychomycosis of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1990 until July 
2001.  Subsequent reserves service is also indicated.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 2002 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Atlanta, Georgia.

A May 2001 rating decision, in pertinent part, denied 
entitlement to service connection for rectus abdominus muscle 
strain, tinea capitis, left carpal tunnel syndrome, left 
patellar femoral syndrome, sinusitis/allergic rhinitis, and 
mechanical low back pain.  The veteran never submitted a 
notice of disagreement following that determination.  In 
April 2003, he expressed disagreement as to rating actions 
dated in July 2002 and March 2003, neither of which addressed 
the above-mentioned issues denied in May 2001.  Moreover, 
even if the veteran intended to also disagree with the May 
2001 decision, his April 2003 communication would not be 
timely for that purpose.  See38 U.S.C.A. § 20.302 (2006).  
Therefore, the appropriate characterization of the veteran's 
abdominal, tinea capitis, left carpal tunnel syndrome, left 
knee, sinus, and low back claims is as set forth on the title 
page of this decision.  

These matters were previously before the Board in August 
2006.  At that time, a remand was ordered to honor the 
veteran's request for a hearing.  Such hearing was conducted 
in January 2007 before the undersigned Veterans Law Judge, 
sitting in the St. Petersburg RO.  At that time, the veteran 
expressed his desire to withdraw claims of entitlement to 
service connection for hearing loss and for loss of vision.

At the time of his January 2007 hearing, the veteran 
submitted additional evidence in support of his claims.  A VA 
Form 21-4138 indicated his desire to waive Agency of Original 
Jurisdiction (AOJ) consideration. 

The veteran had also perfected a claim of entitlement to 
service connection for dental treatment.  However, this claim 
was granted in a September 2005 rating decision.  As such, 
that issue is no longer in appellate status.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, whether new and material 
evidence has been received to reopen claims of  entitlement 
to service connection for abdominal muscle strain, tinea 
capitis, left carpal tunnel syndrome, left patellar femoral 
syndrome, chronic sinusitis/ allergic rhinitis, and 
mechanical low back pain, and entitlement to increased 
ratings for cervical strain and onychomycosis of both feet, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is found to have been in sound condition upon 
entry to active service.

2.  The competent evidence does not contain clear and 
unmistakable evidence showing that sleep apnea preexisted 
service.

3.  The overall weight of the competent evidence does not 
demonstrate that the veteran's currently diagnosed sleep 
apnea is causally related to active service.

4.  Throughout the rating period on appeal, the veteran's 
right carpal tunnel syndrome has been productive of pain with 
mild incomplete paralysis of the minor extremity.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2002, April 2003, May 2003, and March 2004 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  ).  In this regard, 
the Board acknowledges that in Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).   In the present case, 
there is no indication that the appellant was denied a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
with respect to the veteran's right wrist claim, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The record also 
includes reports of VA and private post service treatment and 
examination.  Additionally, lay statements are of record.  
Moreover, the claims file contains the veteran's own 
statements in support of his claims, to include testimony 
provided at a January 2007 hearing before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- Sleep Apnea

The veteran is claiming entitlement to service connection for 
sleep apnea.  
At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system are regarded as chronic diseases.  

The Board observes that central sleep apnea involves 
dysfunction of the nervous system.  See Dorland's Illustrated 
Medical Dictionary, 28th Edition, p. 106.  However, 
obstructive sleep apnea, which is shown in the instant case, 
results from a collapse of the airway, rather than due to 
failure of stimulation from brain signals.  Id.  As such, the 
type of sleep apnea that has been diagnosed here does not 
constitute an organic disease of the nervous system, and as 
such, the presumptive provisions under 38 C.F.R. §§  3.307 
and 3.309 are inapplicable.   

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, private clinical records dated in May 2002 and June 
2002 reveal a diagnosis of obstructive sleep apnea.  Sleep 
apnea was again indicated upon VA examination in February 
2003.  Therefore, the first element of a service connection 
claim is deemed satisfied here.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether sleep apnea existed prior to the veteran's 
service.  In this regard, it is noted that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  It is observed that the veteran's enlistment 
examination in June 1990 revealed normal findings.  Moreover, 
the veteran denied any sleeping problems in a report of 
medical history completed at that time.  Sleeping problems 
were again denied in subsequent reports of medical history 
dated in April 1998 and April 2001.

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  Next, the Board must 
determine whether such presumption is rebutted by clear and 
unmistakable evidence.  In this regard, a September 2003 
treatment record written by Dr. Feldman stated that the 
veteran had cranio facial features, including a deficient 
chin and a large tongue.  The physician stated that due to 
those anatomical deficiencies, he believed that sleep apnea 
had probably been present throughout the veteran's entire 
life.  

The Board finds that the above evidence does not show by 
clear and unmistakable evidence that sleep apnea preexisted 
service.  Indeed, despite the findings made by Dr. Feldman, 
the fact remains that the veteran did not himself endorse a 
history of sleep apnea that preexisted service.  Furthermore, 
an August 2002 lay statement from the veteran's wife noted 
that he had been snoring for about four years, which was not 
prior to active service.  In fact, in a January 2007 lay 
statement written by the veteran's wife, she stated that 
sleep studies confirmed that the veteran's sleep apnea did 
not exist prior to 1990.  

Based on the above, the veteran is deemed to have been in 
sound condition upon entry into active service.  As such, the 
appropriate inquiry is whether sleep apnea was incurred, 
rather than aggravated, during such active duty.  

In the present case, the service medical records do not 
indicate complaints or treatment referable to sleep apnea.  
Therefore, the service medical records by themselves do not 
show that sleep apnea was incurred during active service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

A September 2003 letter written by Dr. Feldman expresses the 
belief that the veteran had sleep apnea during service.  In 
so finding, Dr. Feldman noted that the veteran experienced 
headaches in service, which are common in individuals 
suffering sleep apnea.  He additionally based his conclusion 
on the veteran's reported history of snoring throughout 
service.  

The Board does not find Dr. Feldman's September 2003 opinion 
to be persuasive.  Indeed, the CAVC has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Here, Dr. Feldman clearly 
relied on a reported history of in-service snoring, which is 
not corroborated by the service medical records.  In fact, as 
previously discussed, the veteran repeatedly denied any sleep 
problems in reports of medical history completed during 
active duty.  Moreover, in the absence of actual sleep 
complaints, the mere existence of headaches, without more, 
does not support the conclusion that sleep apnea was incurred 
in service.  Simply put, Dr. Feldman's conclusion is not 
consistent with the objective evidence of record.  

The Board notes that a VA examiner in February 2003 dismissed 
the private opinion as being speculative.  The VA examiner 
stated that, based on the absence of in-service complaints 
specific to sleep apnea, it could not be concluded that the 
condition was related to service.  Such opinion was offered 
following a review of the claims file.  Moreover, the opinion 
is consistent with the evidence of record and is not 
predicated on any uncorroborated history provided by the 
veteran.  For these reasons, the February 2003 VA examiner's 
opinion is found to be probative.  

The veteran himself believes that his current sleep apnea is 
causally related to active duty.  Additionally, the lay 
statements from his wife, which describe the veteran's post-
service sleeping problems, imply that the disability was 
caused in service.   However, neither the veteran nor his 
wife have not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation or whether any snoring that was present 
during service was pathologic.  As such, their lay opinions 
do not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
that the veteran's currently diagnosed sleep apnea was 
incurred in service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- right carpal tunnel syndrome

The veteran is claiming entitlement to an increased rating 
for right carpal tunnel syndrome.  Throughout the rating 
period on appeal, that disability is evaluated at 10 percent 
disabling pursuant to Diagnostic Code 8515, for paralysis of 
the median nerve.  

The veteran indicated at his January 2007 hearing that he is 
left-handed.  Thus, his right arm is non-dominant.  

Under Diagnostic Code 8515, a 10 percent rating applies for 
mild incomplete paralysis of the minor extremity.  In order 
to be entitled to the next-higher 20 percent rating, the 
evidence must demonstrate moderate incomplete paralysis.  

The evidence of record does not demonstrate moderate 
incomplete paralysis of the right arm such as to warrant the 
next-higher 20 percent rating under Diagnostic Code 8515.  
Indeed, upon VA examination in June 2003, the veteran had 
normal pulses, and normal upper extremity strength, with no 
muscle wasting.  Fallon sign was negative.  Moreover, the 
clinical records dated subsequent to the June 2003 VA 
examination do not reflect complaints or treatment referable 
to the veteran's right carpal tunnel syndrome.  In fact, in 
an October 2005 VA outpatient treatment report, the veteran 
denied profound muscle weakness in the upper extremities, and 
indicated that he had never been unable to raise his arms 
above his head.  

The Board does acknowledge Tinel sign with radiation up the 
arm, indicated at the June 2003 VA examination.  The Board 
also acknowledges the veteran's January 2007 hearing 
testimony, in which he stated that he wore a right wrist 
brace.  Also at that time, the veteran reported that he would 
place his hand in paraffin wax to alleviate his symptoms.  He 
added that the carpal tunnel syndrome minimized his ability 
to participate in sports.  Nevertheless, the Board finds that 
his complaints, and the symptoms objectively reflected in the 
record, have been accounted for in the 10 percent evaluation 
currently assigned throughout the rating period on appeal.  
The competent evidence does not demonstrate that the 
veteran's disability picture more nearly approximates the 
criteria for a higher evaluation.  

The Board notes that in reaching these conclusion, the 
benefit of the doubt doctrine has been considered, but the 
preponderance of the evidence weighs against the claim for a 
higher rating.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.

Entitlement to a rating in excess of 10 percent for the 
neurologic manifestations of right carpal tunnel syndrome is 
denied. 




REMAND

Following a review of the record, the Board finds that 
additional development is required with respect to several 
issues, in order to satisfy VA's obligations under the VCAA.  

Regarding the veteran's abdominal muscle strain, tinea 
capitis, left carpal tunnel syndrome, left patellar femoral 
syndrome, chronic sinusitis/allergic rhinitis, and low back 
claims, a May 2001 rating decision denying those issues is 
final.  See 38 U.S.C.A. § 7105.  As such, new and material 
evidence is required in order to reopen those claims.  In 
this vein, the Board calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  That case addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

In the present case, the claims file does not contain notice 
letters satisfying Kent for any of the previously denied 
claims.  In fact, none of the notice letters of record ever 
reference the abdominal, tinea capitis, left carpal tunnel 
syndrome, left patellar femoral syndrome, sinusitis or low 
back claims.  Therefore, notice is necessary under the VCAA. 

The Board further observes that the veteran has never been 
provided a VCAA letter on the issues of entitlement to 
increased ratings for cervical strain and onychomycosis of 
both feet.  Again, the provision of notice is necessary 
pursuant to the VCAA.  

Additionally, it is noted that the veteran has not been 
afforded a VA examination to determine the etiology of a 
psychiatric disability.  In this regard, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, the service medical records do reflect 
psychological treatment, although no formal diagnosis is 
indicated.  Given such in-service complaints, and in light of 
the consistent post-service psychiatric treatment, it is 
found that an examination is necessary under McLendon.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should state that the 
veteran's abdominal muscle strain, tinea 
capitis, left carpal tunnel syndrome, 
left patellar femoral syndrome, chronic 
sinusitis/allergic rhinitis, and low back 
claims were previously denied in a May 
2001 rating decision, and that new and 
material evidence is required to reopen 
those claims.  The definitions of new and 
material evidence, as in effect from 
August 29, 2001, should be set forth, and 
the basis for the prior final denial 
should be indicated as to each claim.

The notice should also apprise the 
appellant of the evidence and information 
necessary to substantiate his claims and 
inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should further 
be advised to send to VA all evidence in 
his possession which pertains to the 
appeal.  He should also be provided 
notice that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.

2.  Schedule a VA psychiatric examination 
to determine the etiology of any current 
diagnoses.  The examiner should state 
whether it is at least as likely as not 
that a current psychiatric disability was 
initially manifested during service or is 
otherwise related to active service.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with the examination, and 
the report of examination should indicate 
that such review has occurred.

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


